department of the treasury v internal_revenue_service washington d c tax_exempt_and_government_entities_division date jan la a _ ll9igs -00 contact person identification_number telephone number employer_identification_number dear sir or madam this is in reference to your letter of date requesting advance approval of your grant-making procedures under sec_4945 of the internal_revenue_code you are exempt under sec_501 of the code and have been classified as a private_foundation within the meaning of sec_509 beginning in the fall of you will implement the c scholarship grant program cis designed to make scholarship grants each year to one or more high school graduates to enable the recipients to complete an undergraduate education at a college or university of his or her choice the aim is to benefit public school students from primarily rural areas the program will be initiated in b a rural_area within your operating region that now sends a relatively low percentage of its public high school graduates to college a much smaller number of high school graduates ever receive a or year undergraduate degree scholarship grant recipients will be selected at least initially from the junior classes of the public high schools in b they will receive college admissions guidance and assistance during their senior year and must achieve academically graduate from high school and gain college admission the basic criterion for selection or continuation in the program will be superior academic achievement in high school or college an additional consideration will be financial need of the student and his or her family a scholarship recipient although selected as a high school junior must ultimately be a candidate_for_a_degree at a qualifying educational_institution that meets the requirements of sec_170 of the code the scholarship grant selection process will be managed by a qualified educational of consulting organization with expertise and experience in college scholarship programs an independent selection committee the majority of whose members are college admissions professionals will make the final selection of scholarship grant recipients your board_of directors will approve the final selection list first year at least five scholarship grants will be awarded the scholarship grants will be paid directly to the educational_institution for_the_use_of the recipient and each educational_institution must agree to use the funds for tuition fees and other educational expenses only if the recipient is enrolled and in good standing the funds can only be used in a manner consistent with the terms and conditions of the grant and the requirements of sec_117 of the code ali awards will be made on a nondiscriminatory basis no awards will be made to disqualified persons with respect to you or for any purpose that is inconsistent with the purposes described in sec_170 of the code sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_institution described in sec_170 of the code based upon the information submitted and assuming your program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your procedures for the awarding of scholarship grants in the c program comply with the requirements of sec_4945 of the code thus expenditures made in accordance with these procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to creators officers directors trustees or members of the selection committee or for a purpose inconsistent with the purposes described in sec_170 of the code pf the approval of your grant-making procedures is a one time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we are informing the with your permanent records te_ge office of this action please keep a copy of this ruling this ruling is directed only to the organization that requested it sec_6110 k of the code provides that it may not be used or cited as precedent telephone number are shown in the heading of this letter if you have any questions about this ruling please contact the person whose name and sincerely mleratd v darot gerald v sack manager exempt_organizations technical group -
